





EXECUTION VERSION


VOTING AGREEMENT
VOTING AGREEMENT, dated as of May 20, 2019 (this “Agreement”), by and between
Infrastructure and Energy Alternatives, Inc., a Delaware corporation with
offices located at 6325 Digital Way, Suite 460, Indianapolis, Indiana 46278 (the
“Company”) and the M III Sponsor I LLC (the “Stockholder”).
WHEREAS, the Company entered into that certain Equity Commitment Agreement,
dated as of May 14, 2019 (the “Equity Commitment Agreement”, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof; capitalized terms not defined herein
shall have the meanings ascribed to them in the Equity Commitment Agreement),
with each Commitment Party and, (solely for purposes of Section 5.7, 5.8, 6.3
and 9.14 in the Equity Commitment Agreement), Oaktree Power Opportunities Fund
III Delaware, L.P., a Delaware limited partnership (“GFI”), pursuant to which,
among other things, the Company has agreed to issue and sell to the Commitment
Parties certain shares of Series B Preferred Stock and warrants to acquire
shares of Common Stock on the terms and subject to the conditions set forth
therein;
WHEREAS, in connection with the Equity Commitment Agreement, Infrastructure and
Energy Alternatives, LLC and GFI are consenting to the issuance of the Series B
Preferred Stock and the entry into the Amended and Restated Certificate of
Designations of the Series A Preferred Stock in connection therewith (the
“Series A Amended Certificate”);
WHEREAS, as of the date hereof, the Stockholder owns 1,400,492 shares of Common
Stock (the “Stockholder Shares”), which represent (i) approximately 6.3% of the
total issued and outstanding Common Stock and (ii) approximately 6.3% of the
total voting power of the Company; and
WHEREAS, in connection with the entry into the Series A Amended Certificate, the
Stockholder has agreed to enter into this Agreement with respect to all the
Stockholder Shares and any other securities of the Company now owned (the “Other
Securities”, and together with the Stockholder Shares, the “Stockholder
Securities”), if any, which such Stockholder is currently entitled to vote, or
after the date hereof becomes entitled to vote, at any meeting of the
stockholders of the Company.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
ARTICLE I
VOTING AGREEMENT OF THE STOCKHOLDER
SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, the Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders, the Stockholder shall vote the
Stockholder Securities, which the Stockholder is currently entitled to vote, or
after the date hereof become entitled to vote, at any meeting of the
stockholders of the Company in favor of (i) the Stockholder Rule 5635 Approval
in accordance with Section 5.6(f) of the Equity Commitment Agreement (the “ECA
Stockholder Rule 5635 Approval”) and the (ii) Stockholder Rule 5635 Approval as
defined in the Series A Amended Certificate (together with the ECA Stockholder
Rule 5635 Approval, the “Stockholder Rule 5635 Approvals”). The Stockholder
acknowledges receipt and review of a copy of the Equity Commitment Agreement and
the Series A Amended Certificate. The obligations of the Stockholder under this
Section 1.01 shall terminate immediately following the earlier of (i) the
distribution of all the Stockholder Securities in compliance with Section 4.01
hereof, provided that transferees pursuant to Section 4.01 are not released or
discharged of their obligations under this Section 1.01, (ii) the occurrence of
both of the Stockholder Rule 5635 Approvals and (iii) solely in the case of the
ECA Stockholder Rule 5635 Approval, the date on which no further Warrants may be
issued pursuant to Sections 5.6(b), (c) and (e) of the Equity Commitment
Agreement.
SECTION 1.02. Other Votes. Notwithstanding anything in this Article I to the
contrary, the Stockholder shall remain free to vote the Stockholder Securities
with respect to any matter not covered by Section 1.01 or the A&R Investor
Rights Agreement in any manner the Stockholder deems appropriate, subject to the
A&R Investor Rights Agreement and the Company’s certificate of incorporation and
bylaws.
ARTICLE II





--------------------------------------------------------------------------------







REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
The Stockholder hereby represents and warrants to the Company and each of the
Investors as follows:
SECTION 2.01. Authority Relative to this Agreement. The Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.
SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Stockholder Securities owned by the
Stockholder are bound or affected or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Stockholder Securities owned by the Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or the Stockholder Securities
owned by the Stockholder is bound.
(b)    Except for a filing of an amendment to Schedule 13D to the extent
required by the Securities Exchange Act of 1934, as amended, the execution and
delivery of this Agreement by the Stockholder does not, and the performance of
this Agreement by the Stockholder shall not, require any consent, approval,
authorization or permit of, or filing with or notification to, any governmental
entity by such Stockholder.
SECTION 2.03. Title to the Stock. As of the date hereof, the Stockholder is the
owner of record of the Stockholder Shares, entitled to vote, without
restriction, on all matters brought before holders of Common Stock. Such shares
of Common Stock are all the securities of the Company owned, either of record or
beneficially, by the Stockholder. Such Common Stock is owned free and clear of
all Encumbrances (as defined below). The Stockholder has not appointed or
granted any proxy, which appointment or grant is still effective, with respect
to the Common Stock or Other Securities owned by the Stockholder in respect of
the Stockholder Rule 5635 Approvals.
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Stockholder as follows:
SECTION 3.01. Authority Relative to this Agreement. The Company has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except (a) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.
SECTION 3.02. No Conflict. The execution and delivery of this Agreement by the
Company does not, and the performance of this Agreement by the Company shall
not, conflict with or violate any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to the
Company. The execution and delivery of this Agreement by the Company does not,
and the performance of this Agreement by the Company shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Company.





--------------------------------------------------------------------------------





ARTICLE IV
COVENANTS
SECTION 4.01. No Disposition or Encumbrance of Stock. The Stockholder hereby
covenants and agrees that, prior to the record date of the stockholders meeting
to be held to consider the Stockholder Rule 5635 Approvals, the Stockholder
shall not offer or agree to sell, transfer, tender, assign, hypothecate or
otherwise dispose of, grant a proxy or power of attorney with respect to, or
create or permit to exist any security interest, lien, claim, pledge, option,
right of first refusal, agreement, limitation on the Stockholder’s voting
rights, charge or other encumbrance of any nature whatsoever (“Encumbrance”)
with respect to the Stockholder Securities, directly or indirectly, other than
to persons or other entities that, as a condition precedent to the effectiveness
of such Encumbrance, agree to be bound by the terms hereof as the holder of
Stockholder Securities, provided that the Stockholder may distribute up to
100,000 shares of Common Stock to any of its members (except Mohsin Y. Meghji
and Charles Garner) who do not agree to be bound by the terms hereof, provided
further that the restrictions in this Section 4.01 shall not apply after
September 30, 2019 if (a) the Company has not held a stockholders meeting to
consider the Stockholder Rule 5635 Approvals and (b) GFI has consented to an
extension of the Company’s obligation to hold such a meeting past September 30,
2019.
SECTION 4.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and the Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement (other than this
Agreement) on any of the Stockholder Securities subject to this Agreement.
SECTION 4.03. Stockholder’s Capacity. The Company acknowledges that (a) the
Stockholder is not making any representation, warranty, agreement or
understanding herein in its capacity as a director or officer of the Company,
(b) the Stockholder is executing this agreement solely in its capacity as the
direct or indirect owner of the Stockholder Securities and (c) nothing herein
shall limit or affect any actions taken by the Stockholder or its designees or
representatives in their capacity as a director or officer of the Company.
ARTICLE V
MISCELLANEOUS
SECTION 5.01. Further Assurances. The Stockholder shall execute and deliver such
further documents and instruments, and shall take all further action as may be
reasonably requested by the Company, as necessary in order to consummate the
transactions contemplated hereby.
SECTION 5.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
SECTION 5.03. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Stockholder with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, among the Company and the Stockholder with respect to the subject matter
hereof.
SECTION 5.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.
SECTION 5.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
SECTION 5.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
submits to the





--------------------------------------------------------------------------------





exclusive jurisdiction of the state and federal courts sitting in the State of
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and the
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
SECTION 5.07. Termination. This Agreement shall automatically terminate
immediately following the occurrence of both of the Stockholder Rule 5635
Approvals.
SECTION 5.08. Non-Recourse. This Agreement may be enforced only against, and any
action, legal proceeding or claim based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may be brought only against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein with respect to such party.
With respect to each party, no past, present or future director, officer,
employee, incorporator, member, partner, shareholder, agent, attorney, advisor,
lender or representative or Affiliate of such named party shall have any
liability (whether in contract or tort, at law or in equity or otherwise, or
based upon any theory that seeks to impose liability of an entity party against
its owners or Affiliates) for any one or more of the representations,
warranties, covenants, agreements or other obligations or liabilities of such
named party or for any action, legal proceeding or claim based on, arising out
of or related to this Agreement or the transactions contemplated hereby and
thereby. The provisions of this Section 5.08 are intended to be for the benefit
of, and enforceable by the directors, officers, employees, incorporators,
members, partners, stockholders, agents, attorneys, advisors, lenders and other
representatives and Affiliates referenced in this Section 5.08, and each such
Person shall be a third-party beneficiary of this Section 5.08.
SECTION 5.09. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
hereto and delivered to each other party hereto (including via facsimile or
other electronic transmission), it being understood that each party hereto need
not sign the same counterpart.
[The remainder of the page is intentionally left blank]
IN WITNESS WHEREOF, the Stockholder and the Company have duly executed this
Voting Agreement as of the date first written above.





--------------------------------------------------------------------------------





 
THE COMPANY:


INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.






By: /s/ Gil Melman
Name: Gil Melman
Title: Vice President, General Counsel and Secretary


Address: 6325 Digital Way
Suite 460
Indianapolis, Indiana 46278
 
STOCKHOLDER:


M III Sponsor I, LLC
By: /s/ Mohsin Y. Meghji
Name: Mohsin Y. Meghji
Title: Managing Member








